Exhibit 10.3

EXECUTION VERSION

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into as of
August 20, 2015 between MARRONE BIO INNOVATIONS, INC., a Delaware corporation
company (the “Company”), and JAMES IADEMARCO (the “Executive”).

RECITALS

A. The Company and the Executive are parties to a letter agreement dated as of
December 31, 2014 (as amended through the date hereof, the “Letter Agreement”),
pursuant to which the Employee is currently employed by the Company as its
President and Chief Operating Officer.

B. The Company and the Executive mutually desire for the Executive to transition
out of his various roles at the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Company and the Executive hereby agree as follows:

1. Definitions. Unless otherwise defined herein, the capitalized terms defined
in Exhibit A shall have the meanings therein specified for all purposes of this
Agreement.

2. Termination of Employment; Transition Period.

(a) The Executive hereby tenders his resignation as President and Chief
Operating Officer, and from all other positions he may hold with the Company or
any Subsidiary, effective as of August 31, 2015 (the “Termination Date”), and
the Company hereby accepts such resignation effective as of the Termination
Date. The parties acknowledge and agree that the Executive’s employment shall
terminate on the Termination Date.

(b) From the date hereof through the Termination Date:

(i) the Executive agrees to perform such duties as may be reasonably requested
by the Company in connection with his transition from the position of Chief
Operating Officer of the Company; provided; that the parties acknowledge and
agree that the Executive is not expected or required to come to the Company’s
offices after the date hereof;

(ii) the Executive shall continue to comply with the rules, regulations, and
practices as adopted or modified from time to time in the Company’s sole
discretion; and

(iii) pursuant to the Letter Agreement, the Executive shall remain an at-will
employee and, subject to Section 4(b) below, (i) the Company may terminate the
Executive’s employment at any time, with or without cause, and (ii) the
Executive may voluntarily terminate his employment at any time upon reasonable
advance notice to the Company.

 

1



--------------------------------------------------------------------------------

(c) The Executive and the Company will mutually agree to the form of press
release to be issued by the Company announcing the Executive’s transition from
the Company pursuant to the terms hereof.

3. Compensation and Benefits.

(a) Until the Termination Date:

(i) The Executive shall continue to receive base salary in effect as of the date
hereof, payable in accordance with the Company’s standard payroll procedures;
and

(ii) The Executive shall receive such other benefits as are described in the
Employment Letter.

(b) Following the Termination Date, and upon the Executive’s execution on the
Termination Date of the Release, the Executive shall be entitled to the
following:

On or before the 15th day of each of the twelve months following the Termination
Date, the Company shall pay to the Executive an amount equal to one-twelfth of
his base salary. Each party hereto acknowledges and agrees that the base salary
severance set forth in this Section 4(d) is intended to be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii);
provided, that the Executive shall not be eligible for or entitled to the
benefits described in clauses (i) through (ii) above, and such benefits shall be
null and void ab initio, if the Executive revokes the Release pursuant to
paragraph (g) thereof.

(c) Provided the Executive (or the Executive’s spouse and dependents) are
eligible for and timely elect to continue health and vision insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following the
Termination Date and in full satisfaction of the Company’s obligation to provide
the Executive with medical and dental coverage for 6 months pursuant to the
Letter Agreement, the Company will timely pay the premium payments for such
COBRA coverage for the Executive (and the Executive’s spouse and dependents)
from the first date on which Executive loses health care and vision coverage as
an employee of the Company until the earlier of: (i) the date that 6 months of
premium payments have been paid by the Company, (ii) the date that the Executive
(or the Executive’s spouse and dependents, as applicable) receive substantially
equivalent health and vision coverage in connection with new employment, or
(iii) the date that the Executive (or the Executive’s spouse and dependents, as
applicable) are no longer eligible for COBRA.

(d) The Company acknowledges and agrees that the Executive will not be required
to reimburse the Company for any relocation expenses previously paid by the
Company to the Executive under the Letter Agreement.

(e) The Executive acknowledges and agrees that, except as expressly set forth in
this Section 3, he does not have, is not eligible for or entitled to, and shall
not receive (i) any other compensation or benefits (under the Letter Agreement
or otherwise), including any stock

 

2



--------------------------------------------------------------------------------

options or other equity in the Company or any Subsidiary or (iii) any further,
rights, title or interest in or to (A) the Company or any Subsidiary, or (B) any
of their respective businesses, properties or assets.

4. Additional Obligations

(a) The Executive acknowledges and agrees that his obligations under the
Confidentiality Agreement shall continue in full force and effect, including
after the Termination Date.

(b) The Executive will not, directly or indirectly, individually or in concert
with others, engage in any conduct or make any statement calculated or likely to
have the effect of undermining, disparaging or otherwise reflecting poorly upon
the Company (or its products, business, employees, officers and directors);
provided, that the Executive may give truthful testimony if properly subpoenaed
to testify under oath.

(c) No executive officer of the Company shall, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement, calculated or likely to have the effect of undermining, disparaging
or otherwise reflecting poorly upon Executive; provided, that such individuals
may give truthful testimony if properly subpoenaed to testify under oath.

(d) On the Termination Date, the Executive shall surrender to the Company the
personal property of the Company in his possession or control.

(e) For a period of 90 days following the date hereof, the Executive agrees to
make himself available to provide to the Company (as an independent contractor)
such consulting services, if any, as may be reasonably requested by the Company
pursuant to such terms and conditions as may be mutually agreed to by the
Executive and the Company; provided, that either party may terminate his or its
obligations under this subsection (e) at any time prior to the end of such
90-day period upon written notice to the other party.

(f) The Executive agrees to cooperate fully with the Company and its affiliates
and Subsidiaries in connection with their actual or contemplated defense,
prosecution, or investigation of any claim or demands by third parties, or other
matters, arising from events, acts, or failures to act that occurred during the
time period in which the Executive was employed by the Company. Such cooperation
includes, without limitation, making himself reasonably available upon
reasonable notice, without subpoena, for interviews and truthful and accurate
deposition and trial testimony. The Company shall reimburse the Executive for
any reasonable and documented out-of-pocket fees and expenses incurred by the
Executive in connection with such cooperation.

5. Representations.

(a) The Executive represents that he has full authority to enter into this
Agreement and is not under any contractual restraint which would prohibit him
from satisfactorily performing his duties to the Company under this Agreement.

 

3



--------------------------------------------------------------------------------

(b) The Executive agrees to indemnify and hold harmless the Company and each MBI
Party from and against any losses, liabilities, damages or costs (including
reasonable attorney’s fees) arising out of a breach of any of the
representations, warranties and covenants of the Executive set forth in this
Agreement.

(c) The Executive acknowledges that the Company has indicated to the Executive
that he is free to seek advice from independent counsel with respect to this
Agreement. The Executive has either obtained such advice or, after carefully
reviewing this Agreement, has decided to forego such advice. The Executive is
not relying on any representation or advice from the Company or any MBI Party
regarding this Agreement, its content or effect.

6. Section 409A. Each party hereto intends that all payments made under this
Agreement are exempt from the requirements of Section 409A so that none of the
payments or benefits will be subject to the adverse tax penalties imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt.

7. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the internal substantive laws (and not
the laws of conflicts) of the State of California. The parties agree that any
dispute or disagreement which may arise under or pursuant to this Agreement or
the Release or the transactions contemplated hereby or thereby may be
enforceable against the parties hereto in the courts of the State of California
and the Federal courts of the United States sitting in Sacramento County, State
of California. For such purpose, the parties hereto hereby irrevocably submit to
the nonexclusive jurisdiction of such courts, and agree that all claims in
respect of this Agreement and the Release may be heard and determined in such
courts.

8. Equitable Relief. The Executive acknowledges that the Company is relying for
its protection upon the existence and validity of the provisions of this
Agreement, that the services to be rendered by the Executive are of a special,
unique and extraordinary character, and that irreparable injury will result to
the Company from any violation or continuing violation of the provisions hereof
for which damages may not be an adequate remedy. Accordingly, the Executive
hereby agrees that in addition to the remedies available to the Company by law
or under this Agreement, the Company shall be entitled to obtain such equitable
relief as may be permitted by law in a court of competent jurisdiction
including, without limitation, injunctive relief from any violation or
continuing violation by the Executive of any term or provision of this
Agreement.

9. Entire Agreement. It is understood, acknowledged and agreed that there are no
oral agreements between the parties hereto or their affiliates and that this
Agreement (together with the Letter Agreement and the Confidentiality Agreement)
constitutes the parties’ and their affiliates’ entire agreement and supersedes
and cancels any and all previous negotiations, arrangements, agreements and
understandings, if any, between the parties hereto and their affiliates, and
none thereof shall be used to interpret or construe this Agreement. This
Agreement, and the exhibits attached hereto contain all of the terms, covenants,
conditions, warranties and agreements of the parties and their affiliates, shall
be considered to be the only agreement between the parties hereto and their
affiliates and their respective representatives and agents with respect thereto.
Except as expressly stated in this Agreement, no party or its

 

4



--------------------------------------------------------------------------------

affiliates has made any statement or representation to the other party or its
affiliates regarding any fact, which statement or representation is relied upon
by the other party in entering into this Agreement. Except as expressly stated
in this Agreement, in connection with the execution of this Agreement, no party
to this Agreement or its affiliates has relied upon any statement,
representation or promise of the other party or its affiliates not expressly
contained herein.

10. Assignability.

(a) In the event the Company shall merge or consolidate with any other
corporation, partnership or business entity, or all or substantially all of the
Company’s business or assets shall be transferred in any manner to any other
corporation, partnership or business entity, then such successor to the Company
shall thereupon succeed to, and be subject to, all rights, interests, duties and
obligations of, and shall thereafter be deemed for all purposes hereof to be,
the “Company” under this Agreement.

(b) The rights and obligations of the Executive hereunder are personal in nature
and the Executive shall not, without the written consent of the Company, assign
or transfer this Agreement or any rights or obligations hereunder.

(c) Except as set forth in Section 6, nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give to any
person, other than the parties to this Agreement, any right, remedy or claim
under or by reason of this Agreement or of any term, covenant or condition of
this Agreement.

11. Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants of this Agreement may
be waived only by a written instrument executed by the parties to this Agreement
or, in the case of a waiver, by the party waiving compliance. Any such written
instrument must be approved by the Board to be effective as against the Company.
The failure of any party at any time or times to require performance of any
provision of this Agreement shall in no manner affect the right at a later time
to enforce the same. No waiver by any party of the breach of any term or
provision contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.

12. Notice. All notices, requests or consents required or permitted under this
Agreement shall be made in writing and shall be given to the other parties by
personal delivery, overnight air courier (with receipt signature), email, or
facsimile transmission (with “answerback” confirmation of transmission), sent to
such party’s addresses or telecopy numbers as are set forth below such party’s
signatures to this Agreement, or such other addresses or telecopy numbers of
which the parties have given notice pursuant to this Section 13. Each such
notice, request or consent shall be deemed effective upon the date of actual
receipt, receipt signature or confirmation of transmission, as applicable.

13. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed this Separation
Agreement as of the date first above written.

 

MARRONE BIO INNOVATIONS, INC.

By:  

/s/ Pamela Marrone

  Pamela Marrone   Chief Executive Officer

/s/ James Iademarco

JAMES IADEMARCO

 

6



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Board” shall mean the Company’s Board of Directors.

“CEO” shall mean the Company’s Chief Executive Officer.

“Confidentiality Agreement” shall mean Employee Confidential Information and
Assignment of Inventions Agreement, dated as of January 15, 2015 between the
Executive and the Company.

“MBI Parties” shall mean (i) the Company, (ii) each Subsidiary, and (ii) each of
their respective current and former officers, directors, affiliates, attorneys,
agents, employees and representatives.

“Release” shall mean the General Release in favor of the Company in the form
attached as Exhibit B hereto.

“Section 409A” shall mean Section 409A of the Internal Revenue Code of 1986, as
amended, together with the regulations and other guidance thereunder

“Subsidiaries” shall mean, collectively, (i) Marrone Michigan Manufacturing,
Inc. a Delaware corporation, and (ii) any other entity in which the Company may,
directly or indirectly, acquire an equity interest during the Transition Period.

“Termination Date” shall have the meaning assigned to such term in Section 2(a)
hereof.

“Transition Period” shall mean the period from the date hereof through the
Termination Date

 

7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE

(a) This release (the “Release”) is being delivered by the undersigned pursuant
to the Separation Agreement between the undersigned and Marrone Bio Innovations,
Inc. (the “Company”) dated as of August 20, 2015 (the “Separation Agreement”).
Capitalized terms not otherwise defined in this Release shall have the meaning
set forth in the Separation Agreement.

(b) The undersigned hereby releases and discharges the Company and each other
MBI Party from any and all claims (including claims for equity), obligations and
liabilities, whether known or unknown, at law or in equity, through the date
hereof relating to or arising out of (i) the undersigned’s services to, or
positions with, the Company or any Subsidiary or any of their affiliates, or
(ii) the undersigned’s equity interests in the Company, including any and all
claims under the Age Discrimination in Employment Act, as amended by the Older
Workers Benefit Protection Act of 1990, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974, the Equal Pay Act, the Family and Medical Leave Act, and
any other federal, state, or local statute, rule, regulation, ordinance, public
policy, or principle of common law, including but not limited to any and all
claims based upon alleged wrongful or retaliatory discharge, constructive
discharge, tortious interference, negligence, intentional infliction of
emotional distress, defamation, invasion of privacy, employment discrimination
on any basis, harassment on any basis, retaliation on any basis, fraud, breach
of express or implied contract and emotional distress, and all claims for
compensatory damages, punitive damages, attorneys’ fees, salary, commissions,
bonuses, expense reimbursements, severance payments, deferred compensation
payments, health benefits, retirement benefits, vacation pay, holiday pay, sick
pay and any other wages or monies due. Notwithstanding the foregoing, the
undersigned does not waive any rights he may have to enforce the terms of the
Separation Agreement.

(c) The undersigned represents and agrees that he (i) has not and will not file
or initiate any legal proceedings, complaints or charges of any kind with any
court or governmental or administrative agency against the Company or any one or
more of the MBI Parties relating to or arising out of (X) the undersigned’s
services to, or positions with, the Company or any Subsidiary or any of their
affiliates, or (Y) the undersigned’s equity interests in the Company and
(ii) will not participate in or accept any monies from any such action either in
his individual capacity or as part of a representative or class action; provided
that, (i) nothing in this Agreement prohibits you from making a good faith
anonymous complaint about any MBI Parties to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General regarding alleged fraud or other violations of law as contemplated by
the Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or other similar whistleblower protection laws that provide
employees the right to complain anonymously and (ii) you do not need the prior
authorization of the Company to make any such reports or disclosures, and you
are not required to notify the Company that you have made such reports or
disclosures. The undersigned further agrees that he will not solicit, encourage,
assist or cooperate in any proceedings, complaints or charges against the
Company or any one or more of

 

8



--------------------------------------------------------------------------------

the MBI Parties brought by any other person or entity unless specifically
subpoenaed to appear or otherwise required by court order or in an official
governmental investigation or otherwise required by law. The Company and each
MBI Party shall be entitled to plead this Release as a complete defense to any
claim or entitlement relating to or arising out of (X) the undersigned’s
services to, or positions with, the Company or any Subsidiary or any of their
affiliates, or (Y) the undersigned’s equity interests in the Company, which
hereafter may be asserted by the undersigned or other persons or agencies acting
on their behalf in any suit or claim against the Company or any one or more of
the MBI Parties. In the event that the undersigned sues the Company or any one
or more of the MBI Parties in violation of this Release, he agrees and
acknowledges that he will pay such Person its litigation or arbitration costs
and expenses, including reasonable attorneys’ fees, associated with his defense.

(d) The undersigned acknowledges that he is familiar with the provisions of
Section 1542 of the Civil Code of the State of California, which reads as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

The undersigned hereby waives and relinquishes all rights and benefits which he
may have under Section 1542 of the Civil Code of the State of California (or the
law of any other state or jurisdiction to the same or similar effect) to the
full extent permitted by law.

(e) The undersigned has been advised in writing to consult with an attorney
concerning this Release before signing it.

(f) The undersigned has twenty-one (21) calendar days after receipt of this
Release to consider its terms before signing it.

(g) The undersigned has the right to revoke this Release in full within seven
(7) calendar days of executing it. Any revocation must be personally delivered
or mailed to the Company (Attention, Linda Moore) and postmarked within seven
(7) calendar days of the date of execution of this Release. None of the terms
and provisions of this Release shall become effective or be enforceable until
such revocation period has expired.

(h) Notwithstanding the foregoing, the parties acknowledge and agree that you
are not waiving or being required to waive any right that cannot be waived as a
matter of law, including the right to file a charge with or participate in an
investigation by a governmental administrative agency; provided, however, that
you hereby disclaim and waive any right to share or participate in any monetary
award resulting from the prosecution of such charge or investigation.

Executed this         of August , 2015

 

 

9